— Order, Supreme Court, New York County (Carol Edmead, J.), entered June 13, 2011, which, to the extent appealed from, denied defendant RCG’s motion to renew with respect to a prior order determining that the indemnification clause of its 2008 construction management agreement with defendant/third-party plaintiff East 51st Street Development Company, LLC was triggered, thereby obligating RCG to indemnify East 51st Street for any losses arising out of the work of RCG or its contractors, unanimously affirmed, without costs.
The motion court properly found that RCG failed to demonstrate a reasonable justification for the failure to present the “new evidence” in opposition to the initial motion (CPLR 2221 [e]; see American Audio Serv. Bur. Inc. v AT & T Corp., 33 AD3d 473, 476 [1st Dept 2006]). Further, the motion court correctly concluded that the evidence would not have changed the prior determination, since the parties’ 2008 construction management agreement contained a broad merger clause, and thus, extrinsic evidence, such as the oral agreements alleged by RCG, *504should not be considered to alter, vary or contradict the written agreement (Jarecki v Shung Moo Louie, 95 NY2d 665, 669 [2001]; see also Torres v D’Alesso, 80 AD3d 46, 51 [1st Dept 2010]). Concur — Friedman, J.E, Catterson, Renwick, DeGrasse and Román, JJ.